DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The Examiner acknowledges Applicant’s response filed on 04/29/2021 containing amendments and remarks to the claims.
The rejections of claims 9 and 22 under 35 U.S.C. 112(b) are withdrawn due to amendments made to claim 9 and cancellation of claim 22.


Terminal Disclaimer
The terminal disclaimer filed on 04/29/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Application No. 16/903,220 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The submission and approval of the terminal disclaimer filed on 04/29/2021 overcomes the double patenting rejection of record. The double patenting rejection has been withdrawn.

EXAMINER'S AMENDMENT


Authorization for this examiner’s amendment was given in an interview with Liza Negron on 05/10/2021.

The application has been amended as follows: 
Claim 1
Lines 14-15: “aqueous effluent, wherein separating the second fraction into substantially water-free methanol and the aqueous effluent comprises passing a stripping gas through the second fraction;
returning the substantially water-free methanol to the first reactor; 

Claim 2
Cancelled.

Claim 4
Cancelled.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Applicant’s arguments, see page 5, filed 04/29/2021, with respect to the rejections of claims 1-3, 5 and 8-16 under 35 U.S.C. 102 and 103, respectively, have been fully considered and are persuasive. The Applicant has amended claim 1 by incorporating subject matter from claim 6 which was previously indicated as being allowable. Therefore, the rejections of claims 1-3, 5 and 8-16 under 35 U.S.C 102 and 103 have been withdrawn. 
No prior art alone or in combination with references discloses a method for converting methanol to gasoline hydrocarbons as recited in claim 1 and 17 wherein a first portion of the light hydrocarbon gas in a second product mixture, produced by converting at least a portion of DME in a second reactor under methanol to gasoline conversion conditions, is used as a stripping gas to separate a fraction comprising methanol and water into a substantially water-free methanol and an aqueous effluent. 
The closest prior art of record, Dwyer et al. (U.S. Patent No. 4,035,430), discloses a method comprising:
providing a feedstock comprising methanol to a first reactor (col. 8, lines 7-11; Figure 4, reference numbers 2 and 4);
catalytically converting at least a portion of the feed in the first reactor under dimethyl ether formation conditions in the presence of an alumina catalyst to form a first product mixture comprising dimethyl ether (DME), methanol and water (col. 8, lines 11-24);
separating the first product mixture into a first fraction comprising the DME and a second fraction comprising the methanol and the water (col. 8, lines 25-31; Figure 4, reference numbers 8, 10, 12 and 14);
providing the first fraction comprising DME to a second reactor (col. 8, lines 45-48; Figure 4, reference numbers 12 and 22);
catalytically converting at least a portion of the DME in the second reactor under methanol to gasoline conversion conditions in the presence of a zeolite catalyst to forma  second product mixture comprising gasoline hydrocarbons and light hydrocarbon gases (col. 8, lines 45-65; col. 9, lines 13-25; col. 2, lines 61-64); 
separating the second fraction comprising the methanol and the water into a water stream and a methanol rich stream (i.e. a substantially water-free methanol) (col. 8, lines 35-41; Figure 4, reference numbers 14, 16, 18 and 20); and
delivering the methanol rich stream to the second reactor (col. 9, lines 4-6; Figure 4, reference numbers 21 and 30).
	Dwyer discloses separating the second fraction comprising the methanol and the water in a separation zone 16 to recover a methanol rich stream from a water stream (col. 8, lines 35-37).
	Dwyer fails to disclose separating the second fraction by passing a stripping gas through the second fraction, wherein the stripping gas is a first portion of the light hydrocarbon gas.
	The closest prior art directed to separation of methanol and water mixtures by stripping is van Dijk (U.S. Patent No. 5,750,799), directed to a process for production and recovery of dimethyl ether by dehydration of methanol, which discloses that methanol and water, separated from dimethyl ether, can be separated by a stripper vessel (col. 4, lines 1-13), which reasonably indicates that the separation will comprise passing a stripping gas through the methanol and water mixture. In this instance the reboil stream will function at least in part as a stripping gas in the stripper vessel. The prior art fails to disclose or reasonably suggest using a light hydrocarbon gas as a stripping gas and therefore fails to disclose the integrated use of a light hydrocarbon gas from downstream converting of DME as a stripping gas. 
	As such, claims 1, 3, 5, 7-9, 11-21 and 23-24 are allowed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP Y LOUIE whose telephone number is (571)270-1241.  The examiner can normally be reached on M-F 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IN SUK BULLOCK can be reached on (571)272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PHILIP Y LOUIE/Primary Examiner, Art Unit 1772